913 N.E.2d 1062 (2009)
In re CAROL K., etc.
People State of Illinois, respondent,
v.
Carol K., petitioner.
No. 108646.
Supreme Court of Illinois.
September 30, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is instructed to vacate its order in People v. Carol K., case No. 5-07-0566 (04/07/09), dismissing the appeal as moot. The appellate court is instructed to consider the appeal in light of In re Alfred H.H., 233 Ill. 2d 345, 331 Ill. Dec. 1, 910 N.E.2d 74 (2009), to determine whether a different result is warranted.